Judge WEFING
(temporarily assigned) delivered the opinion of the court.
This appeal presents the question of whether a trial court may amend a judgment of conviction after a defendant has finished serving the sentence imposed upon him to include a provision erroneously omitted at the time of sentencing that increases the punitive consequences of that sentence. We conclude that it may not and thus affirm the judgment of the Appellate Division. The question arises in the following factual context.
I.
In 1996, a grand jury returned a four-count indictment against defendant Joseph Schubert, Jr., charging him with criminal restraint, a crime of the third degree, N.J.S.A. 2C:13-2(a); official misconduct, a crime of the second degree, N.J.SA. 2C:30-2(a); sexual assault, a crime of the second degree, N.J.S.A. 2C:14-2(c)(1); and trespass, a crime of the third degree, N.J.S.A. 2C:18-3(a). The indictment was based upon the allegation that defendant, who at the time was a New York City policeman and was evidently spending some time at the New Jersey shore, had engaged in sexual intercourse with C.M. without her consent.
In 2000, defendant agreed to enter a negotiated plea of guilty to the charge of sexual assault. In return, the State agreed to dismiss the remaining charges and to recommend both that defendant be sentenced as if he had pled to a crime of the third degree and that he receive a noncustodial period of probation. Defendant executed the plea form and two additional forms containing questions, one titled “For Sexual Offenses” and the other titled “Additional Questions for Certain Sexual Offenses.” When defendant *300entered his guilty plea, the State represented to the trial court that it had discussed the matter at length with the victim and that the proposed resolution was satisfactory to her.
Defendant acknowledged as part of the plea colloquy that he understood he would be examined at the Adult Diagnostic and Treatment Center located in Avenel, New Jersey. The trial court also asked defendant if he understood that he would have to “register with the chief law enforcement officer in the community [in] which you reside,” and defendant said he did. Defendant also acknowledged he understood that he would need to provide verification of his address every ninety days. Those exchanges were the extent of the colloquy between defendant and the trial court with respect to the potential consequences of pleading guilty to sexual assault.
Defendant appeared for sentencing on June 16, 2000. The trial court noted that the Avenel report did not indicate compulsive or repetitive behavior. The court found that the mitigating factors clearly outweighed the aggravating factors and that the terms of the plea bargain were appropriate. It placed defendant on probation for a period of three years, imposed the appropriate penalties, ordered restitution of certain medical expenses as well as payment of a monthly probationary fee, and directed defendant to maintain full-time employment. The trial court then made the following statement:
If you do all those things, you are not going to have a problem with this court. I don’t anticipate any problem from you. I don’t anticipate this probation is going to be difficult for [you] but you got to understand that if you mess up, that you face up to five years in jail. I don’t expect this to happen, not going to happen.
Defendant assured the trial court it would not.
The trial court entered a judgment of conviction on June 23, 2000. The written judgment mirrored the terms orally imposed by the trial court. Defendant successfully completed his probationary sentence and was discharged from probation in June 2003.
On October 3, 2007, more than seven years after the trial court sentenced defendant and more than four years after defendant *301had successfully completed his probationary sentence and had been discharged, the Chairman of the New Jersey State Parole Board wrote to the trial court noting that the sentence the court had imposed upon defendant in June 2000 did not contain any reference to community supervision for life in accordance with the terms of N.J.S.A. 2C:43-6.4. He requested that the trial court review the matter and advise whether defendant’s sentence should be amended to include a provision for community supervision for life. The trial court, in turn, contacted the attorney who had represented defendant in connection with his negotiated plea and sentence, informing him that it would file an amended judgment of conviction that would include a provision subjecting defendant to community supervision for life unless the attorney submitted an objection within the next ten days. The attorney advised the trial court that he had not represented defendant for a number of years and was not in a position either to object or to concur with the trial court’s proposal. He requested that defendant be notified directly of the Parole Board’s request.
Although such direct notification was never sent to defendant, the trial court entered an amended judgment of conviction on April 30, 2008. There were only two differences between this judgment and that entered nearly eight years earlier. On the original judgment, the box next to the line stating that “[t]he defendant is hereby sentenced to community supervision for life” was left blank while on the later judgment it was checked. In addition, the following sentence was added in bold type to the later judgment: “The judgment of conviction is amended to reflect that defendant is sentenced to community supervision for life.”
On June 19, 2008, Rod Nelson, a senior parole officer, wrote to defendant. His letter stated in pertinent part:
This letter is in reference to the sentence that you received in New Jersey Superior Court, Law Division — Criminal, in Monmouth County on June 16, 2000. In a recent audit it was found that your sentence was to include Community Supervision for Life. All sex offenses committed after 10/31/94 are to include this proponent [sic] in their sentence. I have included a copy of the Amended Judgment of Conviction .. which reflects the inclusion of Community Supervision for Life.
*302The letter directed defendant to report on a specified date to the parole office to process the necessary paperwork. It also informed defendant that his failure to do so would constitute a fourth-degree crime carrying a sentencing exposure of up to eighteen months in prison.
Thereafter, defendant, represented by the attorney who had represented him in conjunction with his plea negotiations and sentencing, filed a petition for post-conviction relief in which he requested that the trial court vacate the amended judgment. He contended that the trial court had lacked jurisdiction to amend that judgment because he had already completed the sentence that the trial court had imposed on him. He argued further that amending the judgment of conviction to include a provision for community supervision for life after he had fully completed his sentence constituted double jeopardy, denied him due process of law, and was fundamentally unfair. In opposition to defendant’s petition, the State argued that the original sentence was illegal because it omitted the statutorily mandated provision of community supervision for life and that defendant could not have an expectation of finality in an illegal sentence.
The trial court denied defendant’s petition. In its view, it had jurisdiction to amend the original judgment because the sentence as originally imposed was illegal. It noted that when defendant pled guilty, he had, in completing the form headed “Additional Questions for Certain Sexual Offenses,” answered ‘Yes” to the question asking whether he understood that a conviction for sexual assault carried with it as part of the sentence “a special sentence of community supervision for life.” The trial court considered that question to be adequate explanation to defendant of the consequences of community supervision for life. The trial court was not persuaded by defense counsel’s argument that he had incorrectly advised defendant that community supervision for life merely involved registration requirements. The trial court concluded that defendant had not been denied due process and, further, that *303amending the judgment of conviction was not fundamentally unfair to defendant.
Defendant appealed the denial of his petition for post-conviction relief. The Appellate Division, in an unreported opinion, reversed the trial court. It concluded that the trial court’s action in amending the judgment of conviction violated defendant’s double-jeopardy rights. It remanded the matter to the trial court for entry of the original judgment of conviction that omitted any reference to community supervision for life. We granted the State’s petition for certification. 208 N.J. 368, 29 A.3d 741 (2011).
II.
The State contends that the appellate panel erred. It argues that the sentence imposed on defendant in 2000 was illegal and that an illegal sentence may be corrected at any time. It points to the paperwork completed at the time defendant pled guilty and asserts that defendant was adequately advised of the consequences of his guilty plea. It notes that the trial court stated when it accepted defendant’s guilty plea that it was satisfied that defendant understood the terms of the plea. The State contends that because the sentence imposed on defendant in 2000 was illegal, defendant was not entitled to any expectation of finality with respect to that sentence.
Defendant counters those arguments. He contends that a sentence may not be enhanced after a defendant has completed the sentence originally imposed by the trial court. He argues that community supervision for life is punitive in nature and that the action of the trial court, adding a provision for community supervision for life to his sentence years after he completed his sentence, violated double-jeopardy principles.
III.
We note the standard governing our review of this issue. When an appellate court reviews a trial court’s analysis of a legal *304issue, it does not owe any special deference to the trial court’s legal interpretation. Manalapam Realty, L.P. v. Twp. Comm., 140 N.J. 366, 378, 658 A.2d 1230 (1995). “[A]ppellate review of legal determinations is plenary.” State v. Handy, 206 N.J. 39, 45, 18 A.3d 179 (2011). “When a question of law is at stake, the appellate court must apply the law as it understands it.” State v. Mann, 203 N.J. 328, 337, 2 A.3d 379 (2010) (citing State v. Gandhi, 201 N.J. 161, 176, 989 A.2d 256 (2010)). The issue presented is legal in nature, and thus our review is plenary.
rv.
An individual’s right against being placed in jeopardy twice for the same offense is both a common law and a constitutional right. State v. Laird, 25 N.J. 298, 305, 135 A.2d 859 (1957). A core principal of “ ‘the jurisprudence of England and America ... is that no man can be twice lawfully punished for the same offense.’ ” Ibid, (quoting Ex parte Lange, 85 U.S. (18 Wall.) 163, 168, 21 L.Ed. 872, 876 (1874)). The constitutional protection against double jeopardy is contained in both the Fifth Amendment to the United States Constitution and Article I, paragraph 11 of the New Jersey Constitution. There is no distinction in the protections afforded by one provision as opposed to the other, and thus “[o]ur State’s double-jeopardy jurisprudence mirrors federal law.” State v. Kelly, 201 N.J. 471, 484, 992 A.2d 776 (2010); accord State v. Dillihay, 127 N.J. 42, 47, 601 A.2d 1149 (1992) (“We have consistently interpreted New Jersey’s constitutional double jeopardy protection ... as co-extensive with the guarantee of the federal constitution.”).
Both constitutions provide, in essence, three forms of protection to a defendant. Jones v. Thomas, 491 U.S. 376, 380-81, 109 S.Ct. 2522, 2525, 105 L.Ed.2d 322, 331 (1989). They preclude prosecuting a defendant for the same offense after an acquittal and also preclude prosecuting a defendant for the same offense after a conviction. Id. at 381, 109 S.Ct. at 2525, 105 L.Ed.2d at 331. Additionally, they preclude imposing on a defendant “ ‘multi*305pie punishments for the same offense.’” Ibid, (quoting North Carolina v. Pearce, 395 U.S. 711, 717, 89 S.Ct. 2072, 2076, 23 L.Ed.2d 656, 665 (1969)). In this appeal, we deal with that latter aspect of double jeopardy.
A.
Community supervision for life has its statutory source in N.J.S.A. 2C:43-6.4, the Violent Predator Incapacitation Act. The statute is one component of a series of laws that are referred to generally as “Megan’s Law.” See L. 1994, c. 130. At the time of defendant’s offense, guilty plea, and sentence, N.J.S.A. 2C:43-6.4(a) directed that a trial court, when imposing a sentence for certain enumerated offenses, “shall include, in addition to any sentence authorized by this Code, a special sentence of community supervision for life.”
There are two aspects to the question of whether the trial court could amend defendant’s judgment of conviction in the manner in which it did. The first aspect is determining whether community supervision for life should be deemed punitive or remedial in nature. If it is remedial, double-jeopardy principles are inapplicable. The answer to this issue depends in part on what is entailed in community supervision for life.
We note that the parties did not address this question in their initial briefs. Indeed, the State in its petition for certification made no assertion that N.J.S.A 2C:43-6.4 was a remedial statute and thus beyond the scope of double-jeopardy analysis. After this matter was argued orally, we asked the parties to submit supplemental briefs with respect to that question. Having reviewed those submissions in which the State contended that the statute is remedial and defendant argued that it is punitive, we are satisfied that defendant’s position, that the statute is punitive, is correct. We reach that conclusion for several reasons.
The State points to the registration and notification requirements contained in N.J.S.A. 2C:7-1 to -11, which were also enacted as part of Megan’s Law. It stresses that this Court found *306those provisions to be remedial and not punitive in Doe v. Poritz, 142 N.J. 1, 662 A.2d 367 (1995), and urges us to reach a similar conclusion with respect to community supervision for life. There are, however, significant distinctions between the statutes, and the characterization of one does not control the characterization of the other.
While N.J.S.A. 2C:43-6.4(a) provides for community supervision for life, it does not delineate its scope. The main features of the supervision are found in the accompanying regulations, in particular N.J.A.C. 10A:71-6.11, which sets forth the general conditions that attach to a person under community supervision for life. An individual who is subject to community supervision for life, for example, cannot freely choose where to reside; he must obtain the permission of his supervising parole officer. N.J.A.C. 10A:71-6.11(b)(5)-(6). Similarly, he must obtain the permission of his parole officer before commencing employment and must notify his parole officer if he loses his employment. N.J.A.C. 10A:71-6.11(b)(14) — (15). He is subject to random drug and alcohol testing, N.J.A.C. 10A:71-6.U(b)(13), as well as a yearly polygraph examination, N.J.AC. 10A:71-6.11(b)(21). Further, his parole officer may impose a curfew, N.J.A.C. 10A:71-6.11(b)(17), and he is restricted in terms of the use of a computer and the Internet, N.J.A.C. 10A:71-6.11(b)(22). In addition to those general conditions, special conditions may be imposed to meet the individual’s particular situation. N.J.A.C. 10A:71-6.11(k). The imposition of those types of conditions significantly restricts the manner in which an individual may pursue his daily life.
N.J.S.A. 2C:7-2, by contrast, addresses the obligation of individuals convicted of certain specified offenses to register with the appropriate law enforcement agency when they take up residence in a community. There is no requirement in that statute that an individual obtain permission before moving to that community— simply that the individual register upon doing so. See N.J.S.A. 2C:7-2(c). Moreover, an individual sentenced to community supervision for life must receive permission before commencing *307employment; the registration and notification statutes do not set forth that requirement. Compare N.J.A.C. 10A:71-6.11(b)(14) with N.J.S.A. 2C:7-2. Similarly, N.J.S.A. 2C:7-2(d)(2) requires that an individual subject to the statute notify the appropriate law enforcement agency of the nature of computer and Internet access available to him. He is not required to obtain permission for certain types of computer or Internet use as is an individual subject to community supervision for life. Compare N.J.A.C. 10A:71-6.11(b)(22) with N.J.S.A 2C:7-2. The mere loss of anonymity that flows from the registration and notification requirements of N.J.S.A. 2C:7-2 cannot be equated with the significant restrictions that are attendant to community supervision for life.
There are, in addition, significant distinctions in the language employed by both statutes. N.J.S.A 2C:7-2(a)(l) states that an individual “shall register,” and N.J.S.A 2C:7-3(1) states that the “court imposing a sentence ... shall notify the defendant of the obligation to register.” N.J.S.A 2C:43-6.4(a), on the other hand, provided at that time that the court “imposing sentence on a person who has been convicted of [certain specified sexual offenses] shall include, in addition to any sentence authorized by this Code, a special sentence of community supervision for life.”
The language selected by the Legislature clearly indicates that it viewed community supervision for life as an integral part of a defendant’s sentence, imposed as part of a court’s sentencing authority, rather than a defendant’s administrative obligation following completion of the sentence. A further indication that the Legislature viewed the statute as punitive is found in the placement of the statute in the sentencing portion of the criminal code. The registration and notification requirements to which the State points are located in an entirely different section of the criminal code, far removed from the sentencing provisions.
We reject, moreover, the State’s argument that N.J.S.A 2C:43-6.4 is remedial rather than punitive because the purpose of the statute is to protect members of the community. Certainly, one of the purposes of community supervision for life is “to protect *308the public from recidivism by defendants convicted of serious sexual offenses.” Sanchez v. N.J. State Parole Bd., 368 N.J.Super. 181, 184, 845 A.2d 687 (App.Div.), certif. granted, 182 N.J. 140, 861 A.2d 845 (2004), appeal dismissed, 187 N.J. 487, 901 A.2d 951 (2006). But that is equally one of the purposes of incarceration. Such a general legislative purpose is not dispositive of the analysis.
At least two appellate panels have concluded that community supervision for life is punitive in nature. See State ex rel. B.P.C., 421 N.J.Super. 329, 354, 23 A.3d 937 (App.Div.2011); State v. Jamgochian, 363 N.J.Super. 220, 224, 832 A.2d 360 (App.Div. 2003). In each of these cases, the panel determined that the defendant who was misinformed about the consequences of community supervision was entitled to an evidentiary healing to determine whether he should be permitted to withdraw his guilty plea. B.P.C., supra, 421 N.J.Super. at 354, 23 A.3d 937; Jamgochian, supra, 363 N.J.Super. at 226, 832 A.2d 360. Indeed, in Jamgochian, supra, the appellate panel noted that it considered it “clear, and the State [did] not argue to the contrary, that community supervision for life ... is a penal and not a collateral consequence of the sentence.” 363 N.J.Super. at 224, 832 A.2d 360.
Because we are satisfied that N.J.S.A. 2C:43-6.4 is punitive rather than remedial at its core, we must proceed to consider whether the trial court’s action was merely a valid correction of an illegal sentence or an improper imposition of an additional penalty.
B.
There are two categories of illegal sentences: (1) those that exceed the penalties authorized by statute for a particular offense and (2) those that are not in accordance with the law, or stated differently, those that include a disposition that is not authorized by our criminal code. State v. Murray, 162 N.J. 240, 246-47, 744 A.2d 131 (2000). That defendant’s initial sentence was *309illegal because it did not include community supervision for life, as argued by the State, fits within the latter category.
The general procedures governing a change of sentence are contained within Rule 3:21-10. Subsection (a) provides that a court may “change a sentence, either on motion or on its own initiative, by order entered within 75 days from the date of the judgment of conviction and not thereafter.” R. 3:21-10(a). Subsection (b) of the rule sets forth the exceptions to that general principle, one of which is that a court may at any time correct “a sentence not authorized by law including the Code of Criminal Justice.” R. 3:21 — 10(b)(5). A number of courts have expressed the view that a court may correct an illegal sentence at any time, “even though the imposition of a lawful term involves an increase in a defendant’s aggregate sentence.” State v. Baker, 270 N.J.Super. 55, 76, 636 A.2d 553 (App.Div.), aff'd o.b., 138 N.J. 89, 648 A.2d 1127 (1994); accord State v. Chambers, 377 N.J.Super. 365, 369, 872 A.2d 1109 (App.Div.2005); State v. Johnson, 376 N.J.Super. 163, 170, 869 A.2d 473 (App.Div.), e&rtif. denied., 183 N.J. 592, 874 A.2d 1109 (2005).
That principle, however, is not unlimited. In discussing the predecessor to Rule 3:21-10, this Court stated that the “at any time” phrase “was not designed to authorize an enlargement of the punishment after the sentence imposed had been satisfied and the defendant discharged.” Laird, supra, 25 N.J. at 307,135 A.2d 859. Thus, this Court noted in Murray, supra, that an illegal sentence “may be corrected at any time before it is completed.” 162 N.J. at 247, 744 A.2d 131. “An illegal sentence that has not been completely served may be corrected at any time without impinging upon double-jeopardy principles.” State v. Austin, 335 N.J.Super. 486, 494, 762 A.2d 1052 (App.Div.2000) (vacating defendant’s No Early Release Act sentence but remanding for resentencing to impose mandatory Graves Act sentence), certif. denied, 168 N.J. 294, 773 A.2d 1157 (2001).
“While an ‘illegal’ sentence is ‘correctable at any time,’ the State has an obligation to move quickly when asserting an *310‘illegality’ because the defendant has an expectation of finality of a sentence within the parameters of statutory limits----” State v. Tavares, 286 N.J.Super. 610, 619, 670 A.2d 61 (App.Div.), certif. denied, 144 N.J. 376, 676 A.2d 1091 (1996). Indeed, “[partial execution of a legal sentence may preclude appellate review even if there is statutory authorization to permit the appeal.” State v. Ciancaglini, 204 N.J. 597, 604-05, 10 A.3d 870 (2011). N.J.S.A. 2C:35-14(c)(2) and N.J.S.A 2C:44-l(f)(2), for instance, provide that certain sentences imposed over the prosecutor’s objection do not become final for ten days to permit the prosecutor to appeal.
There are only two reported decisions in New Jersey that have permitted modification of a judgment of conviction that omitted the statutorily mandated provision for community supervision for life, and both are distinguishable. In State v. Horton, 331 N.J.Super. 92, 751 A.2d 141 (App.Div.2000), the defendant pled guilty in September 1995 to one count of third-degree endangering the welfare of a child, and the State agreed to recommend a probationary sentence, conditioned on serving 364 days in the county jail. Id. at 94, 751 A.2d 141. The trial court accepted the defendant’s plea and sentenced the defendant on January 12,1996. Id. at 95, 751 A.2d 141.
In April 1997, the Chairman of the New Jersey State Parole Board wrote to the trial court inquiring about the omission of any reference to community supervision for life. Ibid. At the time of that letter, the defendant had completed the custodial portion of his sentence but remained on probation. Ibid. In July 1997, when approximately six months remained to the defendant’s probationary sentence, the State moved to amend the judgment of conviction to include community supervision for life. Id. at 96, 751 A.2d 141. The trial court granted the motion, and the defendant appealed. Ibid. The appellate panel concluded that the trial court’s action in amending the judgment of conviction did not run afoul of the constitutional prohibition against double jeopardy. Id. at 102, 751 A.2d 141.
*311Horton, however, is distinguishable from the present matter in one critical respect. In that case, the State sought to amend the judgment of conviction prior to the completion of the defendant’s probationary sentence, while in the present matter defendant had completed his probationary sentence and been discharged from probation for more than four years when the issue first arose.
In one other published opinion, the Appellate Division addressed amending a judgment of conviction to include a provision for community supervision for life that had been omitted when the sentence was imposed. State v. Cooke, 345 N.J.Super. 480, 490, 785 A.2d 934 (App.Div.2001), certif. denied, 171 N.J. 340, 793 A.2d 718 (2002). In that case, however, the State appealed the sentence, and the defendant cross-appealed his conviction. Id. at 483, 785 A.2d 934. Because the issue of the defendant’s sentence was properly before the court, the court could correct what was otherwise an illegal sentence. See State v. Kirk, 243 N.J.Super. 636, 643, 581 A.2d 115 (App.Div.1990).
Because there was no published authority in New Jersey that discussed whether a defendant’s sentence could be modified after he had completed it, the appellate panel found guidance in the majority opinion of the New York Court of Appeals in People v. Williams, 14 N.Y.3d 198, 899 N.Y.S.2d 76, 925 N.E.2d 878, cert. denied, — U.S.-, 131 S.Ct. 125,178 L.Ed.2d 242 (2010). New York by statute directs that post-release supervision is a mandatory component of any sentence to a fixed period of incarceration. Id., 899 N.Y.S.2d 76, 925 N.E.2d at 881-82. In Williams, the court addressed five appeals involving defendants whose original sentences should have included post-release supervision but did not. Id. 899 N.Y.S.2d 76, 925 N.E.2d at 881.
The Department of Correctional Services sought to amend the judgments of conviction after the defendants had completed the sentences originally imposed upon them. Id. 899 N.Y.S.2d 76, 925 N.E.2d at 884. A majority of the court found that the State lacked the ability to do so. Id. 899 N.Y.S.2d 76, 925 N.E.2d at 889. The court stated the following:
*312[T]here must be a temporal limitation on a court’s ability to resentence a defendant since criminal courts do not have perpetual jurisdiction over all persons who were once sentenced for criminal acts. Even where a defendant’s sentence is illegal, there is a legitimate expectation of finality once the initial sentence has been served and the direct appeal has been completed (or the time to appeal has expired). In these situations, the sentences are beyond the court’s authority____
[Id 899 N.Y.S.2d 76, 925 N.E.2d at 890 (citation omitted).]
Our own research has not disclosed reported authority that is more persuasive than Williams. The Supreme Court of Minnesota has, on several occasions, dealt with the power of a court to modify a sentence to include the statutorily mandated provision for conditional release that had erroneously been omitted from the original sentence. See State v. Garcia, 582 N.W.2d 879 (Minn. 1998); State v. Humes, 581 N.W.2d 317 (Minn.1998). In both of those cases, however, the defendants had not completed serving the sentences originally imposed when the State sought correction. See Garcia, supra, 582 N.W.2d at 880-81; Humes, supra, 581 N.W.2d at 318. In State v. Calmes, 632 N.W.2d 641 (Minn.2001), although the defendant had served the custodial portion of his sentence by the time the State sought to modify it by adding a period of conditional release, the defendant was on notice during the period of his confinement that the sentence originally imposed did not comply with statutory requirements. Id. at 648.
The State, asserting that “the key to double jeopardy analysis of a sentence increase or correction is whether the defendant had a legitimate expectation in the finality of his original, incorrect sentence,” argues that the trial court’s action was correct because defendant did not have a legitimate expectation of finality in his incorrect sentence. In support of this latter proposition, it cites Bozza v. United States, 330 U.S. 160, 67 S.Ct. 645, 91 L.Ed. 818 (1947), and State v. Eigenmann, 280 N.J.Super. 331, 655 A.2d 452 (App.Div.1995). Neither case supports the amendment directed by the trial court here.
In Bozza, supra, the sentencing court corrected its sentencing error approximately five hours after it had imposed sentence. 330 U.S. at 165, 67 S.Ct. at 648, 91 L.Ed. at 821. Here, of course, the attempted correction did not take place for years. In Eigenmann, *313supra, the panel, noting that “the court’s authority in correcting sentences is limited and must be sparingly exercised,” held that a defendant erroneously sentenced as a youthful offender to a twenty-eight month term could not thereafter be sentenced to an aggregate fifteen-year term. 280 N.J. Super. at 346, 655 A.2d 452. In reaching that conclusion, the panel determined that “ ‘[t]he potential for abuse in broad judicial power to increase sentences outweighs the possibility of giving a few defendants the benefits resulting from a judicial mistake.’ ” Id. at 348, 655 A.2d 452 (quoting United States v. Turner, 518 F.2d 14, 17 (7th Cir.1975)).
We fail to see how it could be said that defendant, at least by the time he was discharged from probation, did not have a legitimate expectation of finality in his sentence. If there was some indication in this record that either defendant or his attorney had engaged in some effort to mislead the court with respect to omitting community supervision for life from defendant’s sentence, we would agree that any expectation of finality defendant might have achieved would not be a legitimate one. The record before us contains not a hint, however, of such a devious plot.
The State has not cited to us any published case from any jurisdiction that has permitted a defendant’s sentence to be increased after the sentence has been completed. In our judgment, the reason for the omission is clear: to permit such an action is a violation of a defendant’s fundamental rights under the Double Jeopardy Clauses of the United States and New Jersey Constitutions.
V.
We add the following brief observations in response to the comments of our dissenting colleague. Contrary to the views expressed in the dissent, our analysis does not rest upon a consideration of the subjective impact of the restrictions inherent in community supervision for life upon the individual who is subject to them. Rather, its statutory analysis begins, as it should, with the language selected by the Legislature to express *314its views and considers the overall goals the Legislature sought to achieve. State v. Hupka, 203 N.J. 222, 231, 1 A.3d 640 (2010) (quoting Patel v. N.J. Motor Vehicle Comm’n, 200 N.J. 413, 418, 982 A.2d 445 (2009)) (“ ‘[0]ur goal is to discern and effectuate the Legislature’s intent [and] the plain language of the statute is our starting point.’ ”). It is the Legislature, for example, that described community supervision for life as a “special sentence” to be imposed by the sentencing court. N.J.S.A. 2C:43-6.4a. We cannot disregard such a clear expression of the intent of the Legislature when it enacted N.J.S.A 2C:43-6.4.
In 2003, the Legislature amended N.J.S.A. 2C:43-6.4. The Legislature explained the amendment was intended to “clarify” portions of the original legislation. Sponsor’s Statement, Statement to Senate Bill No. 2659 (2003). Because the amendment was intended as clarification rather than modification, it is a further tool to determine the intent behind the original enactment. In re D.C., 146 N.J. 31, 51, 679 A.2d 634 (1996) (“The purpose of a curative amendment is merely to ‘remedy a perceived imperfection in or misapplication of a statute’. The amendment explains or clarifies existing law and brings it into ‘harmony with what the Legislature originally intended’ ”) (quoting Schiavo v. John F. Kennedy Hosp., 258 N.J.Super. 380, 386, 609 A.2d 781 (App.Div. 1992), aff'd, 131 N.J. 400, 620 A.2d 1050 (1993)). As part of this amendment, the Legislature specified that individuals serving such a sentence “remain in the legal custody of the Commissioner of Corrections” during the entire period of their supervision. Individuals required to register under N.J.S.A 2C:7-1 to -23 are not in the custody of the Commissioner, and neither are individuals committed for treatment as sexually violent predators under N.J.S.A 30:4-27.24 to -27.38. This is a further indication that the Legislature’s intent was to enact a penal, not a remedial statute.
The dissent appears to conclude that because this Court determined that N.J.S.A. 2C:7-1 to -23, with its notification and registration provisions, and N.J.S.A. 30:4-27.24 to -27.38, the Sexually Violent Predator Act, are remedial in nature, the statute *315creating community supervision for life, N.J.S.A. 2C:43-6.4, must also be remedial. Apart from the fact that N.J.S.A. 2C:7-1 to -23 and N.J.S.A 30:4-27.24 to -27.38 contain no mention of the court’s sentencing power (indeed, the Sexually Violent Predator Act is not even contained within the criminal code, let alone its sentencing provisions), we are unable to perceive the logical connection drawn by the dissent.
The dissent cites United States v. Edmonson, 792 F.2d 1492 (9th Cir.1986), cert, denied, 479 U.S. 1037, 107 S.Ct. 892, 93 L.Ed.2d 844 (1987), to support its view that there is no constitutional impediment to correcting and increasing an illegal sentence even after the illegal sentence has been served. That case, however, provides no support for sentencing this defendant to community supervision for life four years after he completed and was discharged from his probationary sentence.
The issue of the sentence to which the defendant Edmonson was subject was argued extensively at the time he was sentenced, and the government’s intention to appeal was known to all. 792 F.2d at 1495. The defendant could not have had a legitimate expectation of finality in his sentence.
The position of this defendant is not at all comparable to that of the defendant Edmonson. When defendant was sentenced, there was no indication of any issue with respect to the validity of the sentence he originally received. Nor was there any indication of any issue with respect to defendant’s sentence during the entire time he served his probationary sentence. No question was raised with respect to defendant’s sentence until more than four years after it had been completed.
The dissent criticizes our conclusion that the views expressed by a majority of the New York Court of Appeals in People v. Williams, supra, are more persuasive than those expressed in certain opinions of our Appellate Division. We do no more than note that we disagree with the dissent’s assessment of the persuasive power of these opinions.
*316Finally, we observed earlier in our opinion that New Jersey’s double jeopardy jurisprudence mirrors the federal jurisprudence. To forestall the possibility of any confusion in the future, however, we note that our ultimate conclusion, that to amend this defendant’s judgment of conviction to add community supervision for life years after he had been discharged from probation, violates Article I, paragraph 11 of our New Jersey Constitution and its prohibition against double jeopardy.
VI.
For the reasons stated, the judgment of the Appellate Division is affirmed. The matter is remanded to the trial court with directions to re-enter the judgment of conviction of June 23, 2000.